DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of an organometallic compound represented by Formula 1, an organic light-emitting device comprising the same, and a diagnostic composition comprising the same, wherein the patentably distinct species of compounds are provided by selection of a C5-C30 carbocyclic group or a C1-C30 heterocyclic group for each of the instant Cy1, Cy2, Cy3, and Cy4 of Formula 1 from the following groups.

Species Group (A) – an organometallic compound represented by Formula 1:

    PNG
    media_image1.png
    354
    472
    media_image1.png
    Greyscale

Wherein:
CY1 is selected from one of Formulae A1-1(1) to A1-1(28) and A1-2(1) to A1-2(74) of claim 9, 
CY2 is selected from one of Formulae A2-1(1) to A2-1(17) of claim 10, 
CY3 is selected from one of Formulae A3-3(1) to A3-3(61) of claim 11, 
CY4 is selected from one of Formulae A4-1(1) to A4-1(28) and A4-2(1) to A4-2(71) of claim 12, 
X5 is selected from a chemical bond, O, S, B(R5), N(R5), P(R5), C(R5)(R6), Si(R5)(R6), Ge(R5)(R6), C(=0), B(R5)(R6), N(R5)(R6), or P(R5)(R6), wherein, when X5 is a chemical bond, X1 and M are directly bonded together, and
X6 is selected from a chemical bond, O, S, B(R7), N(R7), P(R7), C(R7)(R8), Si(R7)(R8), Ge(R7)(R8), C(=0), B(R7)(R8), N(R7)(R8), or P(R7)(R8), wherein, when X6 is a chemical bond, X4 and M are directly bonded together.

Species Group (B) – an organometallic compound represented by Formula 1, wherein the each of variables CY1, CY2, CY3, CY4, X5, and X6 are different from the structure of the organometallic compound of Species Group (A) above, and fully supported by the specification.

Note: Applicant is required to select one of Species Group (A) and Species Group (B) and is additionally required to identify each of variables CY1, CY2, CY3, CY4, X5, and X6 according to the direction described above for the selected of Species Group (A) and Species Group (B) (i.e. an exemplified election would be CY1 is Formula A1-1(1) of claim 9; CY2 is Formula A2-1(1) of claim 10; CY3 is Formula A3-3(1) of claim 11; CY4 is Formula A4-1(1) of claim 12;X5 is a chemical bond; and X6 is O).

The species are independent or distinct because selection of C5-C30 carbocyclic group, C1-C30 heterocyclic group, or fused ring of thereof from the groups described above for each of Cy1, Cy2, Cy3, and Cy4 of Formula 1 would yield a compound with mutually exclusive features. For example selecting benzene and pyridine rings for the variables Cy1, Cy2, Cy3, or Cy4 would yield a compound with mutually exclusive features compared to a compound in which the variable was chosen as carbazole or furan. Furthermore, selection of O as the variables X5 and X6 would yield different structure and chemistry of the compound than when X5 is a chemical bond and X6 is Si(R7)(R8). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or grouping of patentably distinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different strategies or search queries). For example a compound wherein the variables Cy1, Cy2, Cy3, or Cy4 are selected from monocyclic 6-membered rings such as benzene and pyridine; and X5 and X6 are each chemical bond would require different search queries compared to a compound wherein one of variables Cy1, Cy2, Cy3, or Cy4 is selected from monocyclic 5-membered ring or polycyclic 5-membered rings such as furan and carbazole; and X5 is O and X6 is P(R7)(R8). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species group to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786